Citation Nr: 1215433	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Marine Corps from January 1948 to January 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  By that rating action, the RO denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating action to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1  The Veteran was exposed to acoustic trauma during his period of active military service. 

2.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current bilateral sensorineural hearing loss and tinnitus are related to his in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b) In view of the Board's favorable decision to grant service connection for bilateral sensorineural hearing loss and tinnitus in the analysis below, any further discussion as to any lapses in duties to assist and notify would not service any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Merits Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that his current hearing loss disability and tinnitus are the result of having been exposed to artillery during training exercises during military service.  The Veteran concedes that he had some post-service occupational military noise exposure to construction machinery and factory noise.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in January 1952.  See 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

The Veteran has a current diagnosis for sensorineural hearing loss in both ears and the severity of his hearing in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See May 2010 VA audiological examination report.)

Further, the Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214 and service personnel records reflect that his military occupational specialist (MOS) was a truck driver, a position that would have exposed him to loud noise and equipment.  Given the Veteran's MOS, the Board finds that the Veteran was exposed to acoustic trauma during military service.  38 U.S.C.A. § 1154(a). 

The remaining questions on appeal are the following: (1) is there evidence that shows an indication of hearing loss while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385; and, (2) is there a medically sound basis to attribute the post service findings to his in-service noise exposure.  Hensley, 5 Vet. App at 159.   

The Veteran's service treatment records (STRs) show that upon enlistment into military service, his ears were evaluated as "normal."  He scored 15/15 bilaterally on the whispered and spoken voice test.  The remaining STRs are devoid of any subjective complaints or clinical findings referable to hearing loss or tinnitus.  A service discharge examination report is not of record.  

Now, the only question that remains is whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss, as well as any currently present tinnitus, to the Veteran's in-service acoustic trauma.  Hensley , 5 Vet. App at 159.  The claims folder contains competing VA and private medical opinions that address this question.  

A May 2010 VA examiner concluded, after a review of the Veteran's STRs and audiometric evaluation, that it was less likely than not that his bilateral hearing loss was related to his period of military service.  The VA examiner reported that the Veteran denied having tinnitus for the previous 10 years.  In determining that the Veteran's hearing loss was unrelated to his period of military service, the VA examiner reasoned that while normal whisper tests at separation did not rule out hearing loss, his current audiometric configuration was inconsistent with noise-induced hearing loss.  The examiner indicated that there was no evidence in the claims file that the Veteran had hearing loss or tinnitus during military service.  There was also no evidence that he had a military occupation that was associated with high-risk [noise] exposure.  Overall, the VA examiner opined that it was most likely that the Veteran's hearing loss had resulted from post-military aging or other unknown etiology.  

In contrast to the above-cited VA examiner's unfavorable opinion, is a private audiologist's October 2010 opinion that is supportive of the claim.  In an October 2010 statement, D. R. R., Au.D. opined that, after reviewing the Veteran's service treatment records and "Discharge Document Personnel File, along with a current audiometric evaluation, that the Veteran's onset of hearing loss began shortly after his military service.  Dr. R. R. reasoned that although there was no evidence of hearing loss during active duty, based on a whisper voice test, it was documented in the histopathlology literature that outer hair cell damage in the cochlea occurred prior to an individual having ever showed a threshold shift on an audiogram.  Thus, D. R. R. opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus was related to his military noise exposure and that "it" may have worsened as a civilian.  (See October 2010 opinion, provided by D. R. R., Au.D.).

The Board finds that neither of these opinions is more probative than the other.  Rather, each medical opinion is supported by some reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  Here, the medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided that there is an adequate basis for doing so). 

After a review of the record, and in giving considerable weight to the Veteran's credible statements provided throughout the appeal, the Board finds the evidence for and against the claims to be in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Service connection for bilateral sensorineural hearing loss and tinnitus is warranted. 


ORDER

Service connection for bilateral sensorineural hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


